Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158259(70)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 158259
  v                                                                 COA: 336187
                                                                    Allegan CC: 14-018862-FC
  ANTHONY RAY MCFARLANE, JR.,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of the American Professional Society on
  the Abuse of Children, the American Academy of Pediatrics, and the Michigan Chapter of
  the American Academy of Pediatrics for leave to file a brief amicus curiae is GRANTED.
  The amicus brief submitted on January 6, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 10, 2020

                                                                               Clerk